                 Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION

    NICKOLAS TSUI, on behalf of himself and
    all others similarly situated,                       Civil Action No.

                   Plaintiff,                            CLASS ACTION COMPLAINT
                                                         JURY TRIAL DEMANDED
            v.
                                                         EXEMPT FROM FILING FEES
    WALMART INC.                                         UNDER 38 U.S.C. § 4323(h)(1)
                   Defendant.


           Plaintiff Nickolas Tsui, on behalf of himself and other similarly situated individuals, by

    and through his attorneys, alleges as follows:

                                           INTRODUCTION

           1.      This is a class action under the Uniformed Services Employment and

    Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4301 et seq., on behalf of current and

    former Associates1 of Walmart Inc. (“Walmart”) who took short-term military leave from

    their employment with Walmart but did not receive fully paid leave from Walmart during

    such periods of short-term military leave

           2.      Since at least October 10, 2004, Defendant Walmart had a policy and practice

    of providing fully paid leave to Associates when they take certain short-term leaves-of-

    absence from their employment with Walmart, but not providing Associates fully paid leave

    when they take short-term military leave (i.e., military leave that lasts 30 consecutive days

    or fewer). For example, Walmart has provided fully paid leave to Associates when they take


1
 Walmart refers to all persons employed by Walmart as “Associates,” including both hourly and
salaried employees. Plaintiff refers to Associates and employees interchangeably in this Complaint.
                                                     1
            Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 2 of 16



jury duty leave or bereavement leave (i.e., paid leave at their normal wages or salaries), but

has never provided any wages or salaries to Associates who have taken short-term military

leave of three days or less. Since 2017, for most types of military leave of four days or more

Walmart has paid Associates the difference between their pay at Walmart and their military

compensation (“differential pay”). But before 2017, Walmart did not provide such

differential pay for most types of military leave of four days or more.

       3.      By continuing to fully pay Associates during periods of jury duty, bereavement

leave, and other comparable forms of short-term leave, while failing to provide fully paid leave

for Associates during short-term military leave, Walmart has violated USERRA, 38 U.S.C. §

4316(b).

       4.      USERRA requires military leave to be treated no less favorably than any other

forms of comparable leave that an employer provides to its employees. By providing fully paid

leave to Associates who take jury duty leave, bereavement leave, and other comparable forms

of leave, Walmart was obligated by USERRA § 4316(b) to do the same for its Associates who

take short-term military leave. By failing to do so, Walmart violated USERRA’s mandate to

treat military leave no less favorably than other comparable forms of non-military leave.

       5.      This action seeks a declaration that Walmart violated USERRA § 4316(b) by

failing to provide fully paid leave to Plaintiff and members of the proposed Class during periods

of short-term military leave, an order requiring Walmart to fully pay its Associates during short-

term military leave in the future, so long as Walmart continues to fully pay Associates when

they take other forms of comparable leave, and an order requiring Walmart to provide Plaintiff

and members of the Class the full pay they should have earned during their periods of short-term

military leave, consistent with the requirements of USERRA.



                                                2
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 3 of 16




                                   JURISDICTION AND VENUE

       6.         The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,

because this action arises under USERRA, a federal law. This Court also has subject matter

jurisdiction over the USERRA claim pursuant to 38 U.S.C. § 4323(b)(3), which provides the

district courts of the United States with jurisdiction over any USERRA action brought against a

private employer. Walmart is a private employer within the meaning of 38 U.S.C. § 4303(4)(A),

because it “pays salary or wages for work performed or [] has control over employment

opportunities.”

       7.         Venue is proper in this District under 38 U.S.C. § 4323(c)(2), because Walmart,

“the private employer of the person” who has filed this action, “maintains a place of business” in

over 30 locations in this District, employing at least hundreds of workers in this District. Venue

is also proper in this District pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the

events giving rise to the claims in this action occurred in this District.

                                INTRA-DISTRICT ASSIGNMENT

       8.         Assignment of this case to the Eastern Division of this District is proper because

Plaintiff, the only party residing in this District, resides in Dracut, Massachusetts, in Middlesex

County, which is located in the Eastern Division of this District. L.R. 40.1(d)(1)(C).

                                              PARTIES
       9.     Plaintiff Nickolas Tsui is and has been employed by Walmart since May 2009.

Tsui is currently employed at a Sam’s Club store operated by Walmart in Hudson, New

Hampshire. Tsui joined the Army Reserve in April 2014. Since that time, Tsui has routinely

taken short-term military leave to serve in the Army Reserve. Tsui resides in Dracut,

Massachusetts. Plaintiff has not received any paid leave when he took short-term military leave

from Walmart since 2014.
                                                  3
                Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 4 of 16



          10.   Walmart Inc. is a publicly traded company and, according to Walmart’s most

recent annual report, as of March 30, 2020, Walmart served 265 million customers per week

through its over 11,500 retail stores. Its United States division operates retail stores in all 50

states, Washington D.C., and Puerto Rico. Walmart currently employs more than 1.5 million

people in the United States. Walmart is an employer within the meaning of USERRA, as it

“pays salary or wages for work performed” and “has control over employment opportunities”

for Plaintiff and the proposed Class Members. 38 U.S.C. § 4303(4)(A),

                                 CLASS ACTION ALLEGATIONS

          11.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the following Class:

      •         (A) all current and former employees who work or worked for Walmart at a

                location in a jurisdiction covered by USERRA (i.e., the United States and its

                territories) from October 10, 2004 to the present; (B) who took Short-Term

                Military Leave (i.e., 30 days or less) in one or more years during their

                employment with Walmart from October 10, 2004 to the present, (C) and

                during such period of Short-Term Military Leave did not receive the regular

                wages or salary that they would have earned had they continued to work their

                ordinary work schedules. Excluded from the class are the Judge assigned to

                the case and any of his or her relatives.

Impracticality of Joinder

          12.    The Class is so numerous that joinder of all members is impracticable. According

to Walmart’s most recent annual report, Walmart had 1.5 million U.S. employees. According to

Walmart’s, Walmart has hired over 320,000 veterans and military spouses since 2013. Walmart

Careers, https://walmartcareerswithamission.com. Upon information and belief, there are more
                                                   4
              Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 5 of 16



than 10,000 former and current Walmart employees who are members of the proposed Class.

       13.       Walmart currently operates retail locations in all 50 of the United States,

Washington D.C., and Puerto Rico. Accordingly, the members of the Class are geographically

dispersed across the country.

Commonality

       14.       The central question in this case, which will generate a common answer, is

whether Walmart’s policy or practice of failing to provide fully paid leave to Associates during

periods of military leave, while providing fully paid leave for other comparable forms of non-

military leave, violates USERRA, 38 U.S.C. § 4316(b).

       15.       Plaintiff’s claims raise subsidiary common questions, including the following:

       (a) whether Walmart maintains a policy or practice of failing to fully pay its Associates

             when they take short-term military leave;

       (b) whether Walmart maintains a policy or practice of providing fully paid leave to

             Associates when they take other forms of non-military leave, such as jury duty,

             bereavement leave, and sick leave;

       (c) whether under USERRA § 4316(b) short-term military leave is comparable to jury

             duty, bereavement leave, sick leave, and any other forms of non-military leave for

             which Walmart has provided normal wages or salaries to its Associates;

       (d) what relief should be awarded, including what types of injunctive and monetary

             relief; and

       (e) whether Walmart’s violations of USERRA were willful, such that it should be

             required to pay liquidated damages to Plaintiff and the Class Members.




                                                  5
               Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 6 of 16




         16.    Because Walmart adopted and applied a uniform policy or practice of not

 providing fully paid leave to Associates when they take short-term military leave, these

 questions will produce common answers for all members of the proposed Class.

         17.    As Walmart acted in a uniform, systematic manner with respect to the Class, all

 members of the Class suffered the same type of injury based on a single policy or practice, and

 resolving the claims of the Class will be based on common legal and factual questions.

         18.    Because Walmart’s policy or practice of failing to provide fully paid leave to

 Associates when they take short-term military leave, while providing fully paid leave to

 Associates when they take other comparable forms of leave, was applied uniformly to the Class,

 the issues relating to the relief that Class Members should receive are also common. To the

 extent that the policy or practice is found to have violated USERRA, the determination of the

 amounts to be paid to members of the Class will be formulaic and can be readily calculated.

 Typicality

         19.    Plaintiff’s claims are typical of the other members of the Class, because the

 claims challenge a uniform policy or practice by which Walmart failed to provide fully paid

 leave to Associates when they take short-term military leave, while providing fully paid leave to

 Associates when they take other comparable forms of leave, and because all Class Members all

 were injured by the same uniform policy or practice.

 Adequacy

         20.    Plaintiff will fairly and adequately protect the interests of other members of the

Class.

         21.    Plaintiff does not have any conflict with any other member of the Class. Plaintiff

 understands his obligations as a class representative, has already undertaken steps to fulfill them,


                                                 6
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 7 of 16



including by negotiating a class action settlement Walmart, and is prepared to continue to fulfill

his duties as class representative.

       22.      Walmart has no unique defenses against the Plaintiff that would interfere with

Plaintiff’s representation of the Class.

       23.      Plaintiff is represented by counsel with significant experience in prosecuting class

action litigation, including class action litigation involving rights and benefits of servicemembers

under USERRA.

Rule 23(b)(3)

       24.      This action can be maintained as a class action under Rule 23(b)(3) of the Federal

Rules of Civil Procedure, because the questions of law and fact common to the members of the

Class predominate over questions affecting only individual members, and a class action is

superior to other available methods for the fair and efficient resolution of this controversy.

       25.      The common questions of law and fact concern whether Walmart’s policy of

failing to provide fully paid leave to Associates when they take short-term military leave, while

providing fully paid leave to Associates when they take other comparable forms of leave,

violated USERRA. As the members of the Class were all Associates of Walmart who took short-

term military leave and their compensation was affected by those violations, common questions

related to Walmart’s liability will necessarily predominate over any individual questions. As the

calculation of Class Members’ wages and/or salaries during periods of military leave can be

readily calculated based on their wage and/or salary rates, and relief primarily consists of a

declaration and an order requiring Walmart to pay the Class Members the wages or salaries they

are owed consistent with USERRA, common questions as to remedies will likewise predominate

over any individual issues.

       26.      A class action is superior to other available methods for the fair and efficient
                                                 7
              Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 8 of 16



resolution of this controversy. The common issues will be efficiently resolved in a single class

proceeding rather than multiple proceedings. Class certification is a superior method of

proceeding in this action, because it will obviate the need for unduly duplicative litigation that

might result in inconsistent judgments about Defendant’s obligations under USERRA and of the

remedy that should be provided under USERRA.

        27.      The following additional factors set forth in Rule 23(b)(3) also support

certification.

        28.      First, the members of the Class have a strong interest in a unitary adjudication of

the issues presented in this action for the same reasons that this case should be certified under

Rule 23(b)(1). Additionally, many members of the Class are unlikely to have sufficient damages

to justify pursuing an individual action in federal court or to obtain counsel to pursue an

individual action, but all Class Members would benefit from a class action that obtains relief for

all members of the Class.

        29.      Second, no other litigation concerning Plaintiff’s claim that Walmart should have

provided paid leave to its Associates when they take short-term military leave has been filed by

any other members of the Class.

        30.      Third, this is an appropriate forum for these claims because, among other reasons,

jurisdiction and venue are proper, and Walmart operates over 30 retail locations in this District.

        31.      Fourth, there are no difficulties in managing this case as a class action.

                                    FACTUAL ALLEGATIONS

Walmart’s Policy and Practice Regarding Military Leave

        32.      Currently, when a servicemember Associate of Walmart takes military leave of

three days or less, Walmart does not provide any paid leave to the Associate. However, when an


                                                  8
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 9 of 16



Associate of Walmart is required to be absent from his or her employment at Walmart for a brief

period of time for any one of a number of non-military reasons, including that the Associate is

required to perform jury service or needs to address the death of a family member, Walmart

continues to pay the Associate’s normal wages or salary during his or her absence. Such wages

or salary are provided indefinitely in the case of jury duty leave, and for up to three days in the

case of bereavement leave. Upon information and belief, the current practices described in this

paragraph have been Walmart’s policies or practices since at least October 10, 2004.

       33.     Upon information and belief, from 2004 to 2008 Walmart did not provide any

pay to Associates who took military leave that lasted four days or more; from 2008 through June

2017, Walmart provided differential pay to Associates who took limited types of military leave

that lasted four days or more; and from June 2017 to the present Walmart has provided

differential pay to Associates who have taken most types of military leave that lasted four days

or more. In contrast, upon information and belief, since 2004 Walmart has provided fully paid

leave to Associates who took jury duty leave, without offsetting the pay that such Associates

received from the government for their jury service.

USERRA Required Walmart to Provide the Same Rights and Benefits to Employees Who
Took Military Leave as Employees Who Took Comparable Forms of Leave

       34.     USERRA § 4316(b)(1) provides in relevant part that “a person who is absent from

a position of employment by reason of service in the uniformed services shall be”

       (A) deemed to be on furlough or leave of absence while performing such service; and

       (B) entitled to such other rights and benefits not determined by seniority as are
           generally provided by the employer of the person to employees having similar
           seniority, status, and pay who are on furlough or leave of absence under a
           contract, agreement, policy, practice, or plan in effect at the commencement of
           such service or established while such person performs such service.

38 U.S.C. § 4316(b)(1).

                                                 9
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 10 of 16



       35.     Accordingly, if an employer provides non-seniority rights and benefits to

similarly situated employees, including compensation, USERRA § 4316(b)(1) requires the

employer to provide the same rights and benefits to employees during their military leave. See

id.; 20 C.F.R. § 1002.150(a). As the Department of Labor’s implementing regulations state, the

“most significant factor to compare” two types of leave to determine if they are a “comparable

form of leave” under USERRA is “the duration of the leave.” 20 C.F.R. § 1002.150(b). In

addition, “other factors such as the purpose of the leave and the ability of the employee to choose

when to take the leave should also be considered.” Id.

Walmart Violated USERRA Because it Failed to Provide Fully Paid Leave to Associates
When They Took Military Leave, But Provided Fully Paid Leave to Associates When
They Took Comparable Forms of Non-Military Leave

       36.     Pursuant to Walmart’s policy or practice of failing to provide fully paid leave to

Associates during periods of short-term military leave, Walmart failed to provide fully paid leave

to Plaintiff and the thousands of members of the Class during each period in which they took

short-term military leave since October 10, 2004.

       37.     Upon information and belief, since at least October 10, 2004, Walmart provided

fully paid leave to Associates while they were on leave from their employment with Walmart

because of jury duty, and paid up to three days of fully paid leave for Associates who took

bereavement leave.

       38.     Jury duty and bereavement leave are comparable to military leave in terms of the

duration of these forms of leave and the involuntary nature of the leave.

       39.     For Walmart Associates, the duration of jury duty leave or bereavement leave is

comparable to the duration of military leave. Each of these types of leaves most commonly lasts

several days, and usually does not last more than a couple of weeks.



                                                10
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 11 of 16



       40.     In the case of jury duty, bereavement leave, and short-term military leave, the

leave is ordinarily involuntary. Jury duty is required by federal, state, or local law. Bereavement

leave occurs due to a death in the employee’s family. And military leave occurs due to an

employee’s legal obligation to perform military service in the Armed Forces.

       41.     In addition, the purpose of jury duty is the same as the purpose of military leave:

to perform service for our government and to engage in public service for the benefit of our

society.

       42.     Walmart’s policy or practice of failing to provide fully paid leave to Associates

when they take short-term military leave, while providing fully paid leave to Associates when

they take other comparable forms of non-military leave, violates USERRA § 4316, because

Walmart denies its Associates a non-seniority right or benefit that it provides to similarly

situated employees who are on furlough or leave of absence. 38 U.S.C. § 4316(b).

       43.     This policy has unlawfully denied Walmart’s Associates the fully paid leave the

should receive when they engage in short-term military leave when Walmart provides full paid

leave to Associates when they take jury duty, bereavement leave, or other comparable forms of

short-term non-military leave.

Plaintiff’s USERRA-Protected Military Leave

       44.     Since joining the Army Reserve in 2014, Plaintiff routinely took short-term

military leave that lasted between one and three days, or that lasted four days or more, and in

doing so engaged in military service that qualified as service in the uniformed services within the

meaning of USERRA, 38 U.S.C. § 4303(13).

       45.     During the time that Plaintiff took short-term military leave, Walmart did not pay

Plaintiff the wages that he would have earned had he not taken such military leave.



                                                11
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 12 of 16



                                     COUNT I
                      VIOLATION OF USERRA, 38 U.S.C. § 4316(b)(1)

       46.     Plaintiff hereby repeats and incorporates the allegations contained in the

foregoing paragraphs as if fully set forth herein.

       47.     USERRA, 38 U.S.C. § 4316(b)(1), provides that “a person who is absent from a

position of employment by reason of service in the uniformed services shall be (A) deemed to be

on furlough or leave of absence while performing such service; and (B) entitled to such other

rights and benefits not determined by seniority as are generally provided by the employer of the

person to employees having similar seniority, status, and pay who are on furlough or leave of

absence under a contract, agreement, policy, practice, or plan in effect at the commencement of

such service or established while such person performs such service.”

       48.     The U.S. Department of Labor’s regulations that implement and interpret

USERRA § 4316(b)(1) provide that “[i]f the non-seniority benefits to which employees on

furlough or leave of absence are entitled vary according to the type of leave, the employee must

be given the most favorable treatment accorded to any comparable form of leave when he or she

performs service in the uniformed services.” 20 C.F.R. § 1002.150(b). The “duration of leave”

“may be the most significant factor” to determine whether two forms of leave are comparable,

and other relevant factors include “the purpose of the leave and the ability of the employee to

choose when to take the leave.” Id.

       49.     As described above, Walmart has maintained a policy or practice of failing to

provide fully paid leave to Associates when they take short-term military leave, while providing

fully paid leave to Associates when they take other comparable forms of short-term non-military

leave, such as jury duty or bereavement leave.




                                                 12
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 13 of 16



       50.     As described above, these forms of leave – jury duty and bereavement leave – are

comparable to military leave in terms of the duration, purpose, and/or the ability of the employee

to determine whether to take the leave.

       51.     By adopting and applying a uniform policy or practice of failing to provide fully

paid leave to the Class Members when they take short-term military leave, Walmart has denied

the Class Members the same rights and benefits, including compensation, that Walmart provided

to Associates who took comparable forms of non-military leave, including jury duty leave and

bereavement leave, and Walmart has failed to provide Class Members the most favorable

treatment accorded to employees who take comparable forms of non-military leave. By doing so,

Walmart violated and continues to violate USERRA § 4316(b)(1).

       52.     Due to Walmart’s failure to comply with USERRA § 4316(b)(1), Plaintiff and

other members of the Class received lower wages, salaries, and compensation than they would

have received had Walmart complied with USERRA and the Department of Labor’s

implementing regulations.

       53.     Upon information and belief, Walmart’s violation of USERRA § 4316(b)(1) was

willful. Accordingly, Walmart should be required to pay liquidated damages pursuant to 38

U.S.C. § 4323(d)(1)(C).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Walmart on all claims

and respectfully requests that this Court award the following relief:

       A.      Declare that Walmart’s policy or practice by which Walmart failed to provide

fully paid leave to Associates during periods of short-term military leave, while providing fully

paid leave to Associates when they took other comparable forms of non-military leave, violated

the rights of Plaintiff and the Class Members under USERRA § 4316(b);
                                                13
             Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 14 of 16



       B.      Declare that Walmart’s violations of USERRA were willful under 38 U.S.C.

§ 4323(d)(1)(C);

       C.      Declare that Walmart must provide fully paid leave to Associates normal

during periods of short-term military leave;

       D.      Require Walmart to comply with USERRA § 4316(b) by providing Plaintiff and

the Class Members fully paid leave during periods of short-term military leave in the future;

       E.      Require Walmart to pay Plaintiff and the Class Members the wages, salaries,

and/or compensation they should have received for periods of short-term military leave, in

accordance with USERRA and the Court’s declaration;

       F.      Order Walmart to pay all members of the Class liquidated damages pursuant to 38

U.S.C. § 4323(d)(1)(C);

       G.      Award pre-judgment and post-judgment interest on any monetary relief awarded

or required by order of this Court;

       H.      Require Walmart to pay attorneys’ fees, expert witness fees, litigation expenses

and costs pursuant to 38 U.S.C. § 4323(h) and/or order the payment of reasonable fees and

expenses in this action to Plaintiff’s Counsel based on the common benefit and/or common fund

doctrine out of any money or benefit recovered for the Class in this Action; and

       I.      Grant such other and further relief as the Court deems proper, just and/or

equitable.

                               JURY TRIAL DEMAND

       Pursuant to Federal Rule of Civil Procedure 38 or any similar rule or law, Plaintiff

demands a trial by jury for all causes of action and issues for which trial by jury is available.




                                                 14
          Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 15 of 16




Dated: December 31, 2020            Respectfully submitted,


                                    By: /s/ Nathaniel Sliver

                                    Nathaniel Sliver
                                    BLOCK & LEVITON LLP
                                    260 Franklin Street, Suite 1860
                                    Tel: (617) 398-5600
                                    Fax: (617) 507-0620
                                    Email: nsliver@blockleviton.com

                                    R. Joseph Barton*
                                    BLOCK & LEVITON LLP
                                    1735 20th Street NW
                                    Washington, DC 20009
                                    Tel: (202) 734-7046
                                    Fax: (617) 507-6020
                                    Email: jbarton@blockleviton.com

                                    Michael J. Scimone*
                                    OUTTEN & GOLDEN LLP
                                    685 Third Avenue, 25th Floor
                                    New York, N.Y. 10017
                                    Telephone: (212) 245-1000
                                    Facsimile: (646) 509-2055
                                    Email: mscimone@outtengolden.com

                                    Peter Romer-Friedman*
                                    GUPTA WESSLER PLLC
                                    1900 L Street, NW, Suite 312
                                    Washington, DC 20036
                                    Telephone (202) 888-1741
                                    Email:peter@guptawessler.com

                                    Thomas G. Jarrard*
                                    LAW OFFICE OF THOMAS JARRARD PLLC
                                    1020 N. Washington St.
                                    Spokane, WA 99201
                                    Telephone: (425) 239-7290
                                    Email: Tjarrard@att.net




                                      15
Case 1:20-cv-12309 Document 1 Filed 12/31/20 Page 16 of 16




                          Matthew Z. Crotty*
                          CROTTY & SON LAW FIRM, PLLC
                          905 W. Riverside Ave, Suite 409
                          Spokane, WA 99201
                          Telephone: (509) 850-7011
                          Email:        matt@crottyandson.com

                          Attorneys for Plaintiff and the Proposed Class

                          * Pro hac vice motion to be filed




                            16
